Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The following is in response to applicant’s remarks filed 10/22/2020.
	The applicant argues that my previous rejection suggesting that the placement of heat exchange units can be adjusted is a general disclosure and is an invitation to investigate. Further, an invitation to investigate is not an inherent disclosure making the previous rejection of claims 1 and 4 under U.S.C 102 improper. 
	The examiner agrees that Tsuga does not anticipate the claimed invention, and the previous rejection of claim 1 and 4 has been withdrawn. 
	However, the examiner finds the invention to be obvious over newly cited art. More detail appears in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuga, US20140295308A1, and further in view of Lee, US20120077105A1, and Todo, US20140349209A1.

Regarding claim 1, Tsuga teaches an electrochemical reaction cell stack comprising:
an electrochemical reaction block (fuel cell stack)[0005] including three or more electrochemical reaction units arranged in a first direction (plurality of power generation cells stacked)[0005], each of the electrochemical reaction units including an electrolyte layer, a cathode and an anode which face each other in the first direction with the electrolyte layer intervening therebetween  (power generation cell  includes anode (103), cathode (105), and electrolyte (101))[0060][fig. 5], and an anode chamber facing the anode (gas flow path (49))[fig. 5]
a first heat-absorbing member (heat exchange unit (7) disposed in cells stack)[0041] which is disposed on one side of the electrochemical reaction block in the first direction and absorbs heat generated from the electrochemical reaction block (cool the cells by providing a heat exchange unit (7))[0022][fig. 1]; and
a second heat-absorbing member (second heat exchange unit)[fig. 10][0096] (cool the cells by providing a heat exchange unit (7))[0022] which is disposed on the other side of the 
the three or more electrochemical reaction units include two or more upstream electrochemical reaction units, and one or more downstream electrochemical reaction units (placement of heat exchange units can be changed)[0109] (fuel cell stack (1) contains seven power generation cells (3))[0096];
the electrochemical reaction cell stack includes a gas flow passage which communicates with the anode chamber included in each of the two or more upstream electrochemical reaction units and with the anode chamber included in each of the one or more downstream electrochemical reaction units, and which introduces a gas discharged from the upstream anode chamber into the downstream anode chamber (heat exchange unit supplies gas to cells (3))[fig. 10];
the upstream electrochemical reaction unit(s) is(are) disposed between the first heat-absorbing member and the downstream electrochemical reaction unit disposed closest to the first heat-absorbing member; and (placement of heat exchange units can be changed)[0109]
the upstream electrochemical reaction unit(s) is(are) disposed between the second heat-absorbing member and the downstream electrochemical reaction unit disposed closest to the second heat-absorbing member (placement of heat exchange units can be changed)[0109].
	 Further, Tsuga teaches that the position of the cells in the stack as well as the temperature of the cells being affected by said position are important factors in increasing fuel gas utilization efficiency [0006][0010].
Tsuga does not explicitly teach positioning upstream units between the heat absorbing members and the downstream reaction units. 
	Lee teaches a fuel cell system comprising stacked cells wherein placing a thermal insulating member between the cells and the end plate to prevent temperature reduction [0024] is common place in the art. 
	Todo teaches a fuel cell system comprising stacked cells wherein placement of cells upstream sections and downstream sections is determined based off of the cells operation temperature being affected by the adjacent cells [0017][0020][0026]. 
	Therefore, it would have been obvious to one skilled in the art before the time of filing to modify the cell positioning of Tsuga with the teachings of Lee and Todo to increase fuel gas utilization efficiency. 

Regarding claim 4, Tsuga teaches an electrochemical reaction cell stack according to claim 1, wherein: the number of the upstream electrochemical reaction units disposed between the first heat-absorbing member and the downstream electrochemical reaction unit disposed closest to the first heat-absorbing member is two or more; and
the number of the upstream electrochemical reaction units disposed between the second heat-absorbing member and the downstream electrochemical reaction unit disposed closest to the second heat-absorbing member is two or more (placement of heat exchange units can be changed)[0109] (fuel cell stack (1) contains seven power generation cells (3))[0096].

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuga, US20140295308A1, Lee, US20120077105A1, and Todo, US20140349209A1 as applied to claim 1 above, and further in view of McElroy, US20080248349A1.

Regarding claim 2, Tsuga teaches an electrochemical reaction cell stack according to claim 1. 
Further, Tsuga teaches wherein the first heat-absorbing member is a heat exchange member (heat exchange unit (7) disposed in cells stack)[0041] which exchanges heat between a gas introduced into the first heat-absorbing member and the electrochemical reaction unit adjacent to the first heat-absorbing member in the first direction (cool the cells by providing a heat exchange unit (7))[0022]. 
Tsuga does not teach the second heat-absorbing member is an end plate disposed at one end of the electrochemical reaction cell stack in the first direction.
McElroy teaches a fuel cell stack comprising a plurality of fuel cells with end plates (150) disposed at the end of the electrochemical reaction cell stack in the first direction. 
It would have been obvious to one skilled in the art at the time of filing to combine the cell stack of Tsuga with the end plates of McElroy. 

Regarding claim 3, Tsuga with combine technical features of McElroy teach the electrochemical reaction cell stack according to claim 2.
Further, Tsuga teaches wherein: the number of the upstream electrochemical reaction units disposed between the first heat-absorbing member and the downstream electrochemical reaction unit disposed closest to the first heat-absorbing member is two or more; and the number of the upstream electrochemical reaction units disposed between the second heat-absorbing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796